DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “51” mentioned in page 6, line 7 of the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both the “seal” of the check valve assembly (see page 6, line 9) and the “corners” of the ratchet clip (see page 6, line 12). Corrected drawing 

Claim Objections

Claims 1-2, 4-10, 12-16 and 18 are objected to because of the following informalities requires appropriate corrections:
In claim 1, line 10, the limitation “the piston” should read “the hollow piston”.
In claim 1, line 13, the limitation “an outer diameter of the piston” should read “the outer diameter of the hollow piston”.
In claim 2, line 3, the limitation “the first flat top surface of the piston” should read “the at least one first flat top surface of the hollow piston”.
In claim 2, line 4-5, the limitation “adjacent a second side of the first flat top surface of the piston when the piston is retracted” should read “adjacent to a second side of the at least one first flat top surface of the hollow piston when the hollow piston is retracted”.
In claim 4, line 1, the limitation “the piston” should read “the hollow
In claim 4, line 2, the limitation “the first flat top surface” should read “the at least one first flat top surface”.
In claim 5, line 4, the limitation “the piston” should read “the hollow piston”.
In claim 5, line 6, the limitation “the tensioner” should read “the hydraulic tensioner”.
In claim 6, line 2, the limitation “the piston” should read “the hollow piston”.
In claim 6, line 2-3, the limitation “the teeth formed along a length” should read “the plurality of teeth formed along a length”.
In claim 6, line 3, the limitation “the piston” should read “the hollow piston”.
In claim 6, line 4, the limitation “the piston” should read “the hollow piston”.
In claim 7, line 1, the limitation “wherein the piston teeth are shaped” should read “wherein the plurality of teeth on the piston are shaped”.
In claim 8, line 1-2, the limitation “the tensioner prevents rotation of the piston” should read “the hydraulic tensioner prevents rotation of the hollow piston”.
In claim 9, line 1, the limitation “the tensioner” should read “the hydraulic tensioner”.
In claim 10, line 7, the limitation “the piston” should read “the hollow piston”.
In claim 10, line 11, the limitation “the piston” should read “the hollow piston”.
In claim 10, line 13, the limitation “the piston” should read “the hollow piston”.
In claim 10, line 14, the limitation “the piston” should read “the hollow piston”.
In claim 10, line 15, the limitation “the piston” should read “the hollow piston”.
In claim 12, line 1-2, the limitation “the piston” should read “the hollow
In claim 13, line 1-2, the limitation “the piston, wherein the piston” should read “the hollow piston, wherein the hollow piston”.
In claim 13, line 6, the limitations “the piston” should read “the hollow piston”.
In claim 14, line 4-5, the limitation “the piston” should read “the hollow piston”.
In claim 15, line 1, the limitation “the piston” should read “the hollow piston”.
In claim 16, line 4, the limitation “the piston” should read “the hollow piston”.
In claim 16, line 7, the limitation “the piston” should read “the hollow piston”.
In claim 18, line 4-5, the limitation “the first flat top surface of the piston” should read “the at least one first flat top surface of the hollow piston”.
In claim 18, line 6, the limitation “the first flat top surface of the piston when the piston is retracted” should read “the at least one first flat top surface of the hollow piston when the hollow piston is retracted”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the legs of the ratchet clip” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 limitation “the step of raising a height of the ratchet clip” (line 1-2) renders the claim vague and indefinite. Claim 14 depends from claim 13, which recites “the connecting section of the ratchet clip is positioned at a third height between the second height of the first flat top surface of the piston and the first height of the second flat top surface of the piston” in lines 4-6. Thus, it is unclear if the “height of the ratchet clip” being raised in claim 14 is referring to the “third height” mentioned in parent claim 13, or if “the height” recited within 14 is another distinct measurement from “the third height” described within parent claim 13. Clarification by the applicant is required. 

Claim 15 depends from claim 14. Therefore, claim 15 is also indefinite for the reason set forth above. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura et al. (U.S. PGPUB 2010/0016105A1 hereinafter referred to as “Yoshimura”).

In regards to claim 1, Yoshimura teach (Figures 1-9C) a hydraulic tensioner (chain tensioner 10) comprising: a tensioner body (housing 11) having a bore (cylinder 12) in fluid communication with a source of pressurized fluid (external hydraulic oil supplied to the hydraulic chamber 15 via the check valve 16) through an inlet (entrance to the hydraulic chamber 15 that is located at the check valve 16); a hollow piston (plunger 14) slidably received within the bore (cylinder 12); an outer diameter of the hollow piston (outer circumferential surface of the plunger 14) having a plurality of teeth (ratchets 22 formed by the ratchet ridges 22a and the ratchet grooves 22b); an extension end of the hollow piston (closed upper end of the plunger 14) having at least one first flat top surface (width-across-flats portions 20); a hydraulic pressure chamber (hydraulic chamber 15) defined by the hollow piston (plunger 14) and the bore (cylinder 12) of the tensioner body (housing 11); a piston spring (return spring 13) received within the hydraulic pressure chamber (hydraulic chamber 15) for biasing the hollow piston (plunger 14) away from the inlet (entrance to the hydraulic chamber 15 that is located at the 

    PNG
    media_image1.png
    520
    771
    media_image1.png
    Greyscale


In regards to claims 2-3, Yoshimura teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the first hole (left-side opening of the attachment groove 21, as indicated in annotated figure 2 above) and the second hole (right-side opening of the attachment groove 21, as indicated in annotated figure 2 above) extending through the tensioner body (housing 1) in a radial direction; an open bore of the first hole (left-side channel portion of the attachment groove 21 that defines the left-side opening of the attachment groove 21, as indicated in annotated figure 2 above) being positioned adjacent to a first side of the first flat top surface (width-across-flats portion 20 on the left-side of the plunger 14, as indicated in annotated figure 2 above) of the hollow piston (plunger 14) and an open bore of the second hole (right-side channel portion of the attachment groove 21 that defines the right-side opening of the attachment groove 21, as indicated in annotated figure 2 above) being positioned adjacent to a second side of the first flat top surface (width-across-flats portion 20 on the right-side of the plunger 14, as indicated in annotated figure 2 above) of the hollow piston (plunger 14) when the hollow piston (plunger 14) is retracted (when the plunger 14 is in the retracted position shown in figures 2-5A) (see also paragraphs 0058-0059 and 0077-0079); wherein, the tensioner body (housing 11) further comprising a second flat top surface (left-side portion of the lower surface on the housing 11 that is in contact with the attachment surface on the cylinder block 111 of the engine 100, as indicated in annotated figure 2 above) that receives the first hole (left-side opening of the attachment groove 21, as indicated in annotated figure 2 above) and a third flat top surface (right-side portion of the lower surface on the housing 11 that is in contact with the attachment surface on the cylinder block 111 of the engine 100, as indicated in annotated figure 2 above) that receives the second hole (right-side opening of the attachment groove 21, as indicated in annotated figure 2 above) (paragraph 0058 disclose, the attachment groove 21 in the 

In regards to claim 4, Yoshimura teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the hollow piston (plunger 14) also comprises a second flat top surface (steps 20a at the rear end of each width-across-flats portion 20) adjacent to the least one first flat top surface (width-across-flats portions 20) (paragraphs 0057, 0067, and 0079 disclose, the rear end of each width-across-flats portion 20 having a step 20a; where figure 3C clearly illustrate, the steps 20a of the width-across-flats portions 20 including flat/ planar surfaces that extends perpendicular from each corresponding width-across-flats portions 20).

In regards to claims 6 and 8-9, Yoshimura teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the ratchet clip (engagement clip 19) acting as a non-return mechanism (engagement between the ratchets 22 and the engagement clip 19) coupled to the hollow piston (plunger 14); the non-return mechanism (engagement between the ratchets 22 and the engagement clip 19) comprising the plurality of teeth (ratchets 22 formed by the ratchet ridges 22a and the ratchet grooves 22b) formed along a length of the hollow piston .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura, in view of Chekansky et al. (U.S. PGPUB 2010/0222167A1 hereinafter referred to as “Chekansky”).

In regards to claim 5, Yoshimura teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the ratchet clip (engagement clip 19) comprising two legs (two straight sections of the engagement clip 19) parallel to each other and are inserted into the first hole (left-side opening of the attachment groove 21 that is configured to engage the left-side width-across-flats portion 20 on the plunger 14 and that receives the left-side straight section of the engagement clip 19, as indicated in annotated figure 2 above) and the second hole (right-side opening of the attachment groove 21 that is configured to engage the right-side width-across-flats portion 20 on the plunger 14 and that receives the right-side straight section of the engagement clip 19, as indicated in annotated figure 2 above) in the tensioner body (housing 11); a connecting section (circular section of the engagement clip 19) perpendicular to the two legs (two straight sections of the engagement clip 19) and connecting the two legs (two straight sections of the engagement clip 19); wherein, the connecting section (circular section of the engagement clip 19) extending across at least one of the flat top surfaces (width-across-flats 
Whereas, Chekansky teach (Figures 5a-5g) a hydraulic tensioner (modular tensioner illustrated in figure 5a) comprising: a tensioner body (hollow sleeve defined by the first part 70a and the second part 70b) having a bore (inner cavity of the first part 70a) that is in fluid communication with a source of pressurized fluid though an inlet (opening at the bottom/ bore end of the hollow chamber 67, which provides pressurized fluid to the hollow chamber 67 via a check valve 53 that is in fluid communication with a source of pressurized fluid as disclosed in paragraph 0062); a hollow piston (hollow plunger 58) slidably received within the bore (inner cavity of the first part 70a); an outer diameter of the hollow piston (outer circumference of the hollow plunger 58) having a plurality of teeth (circumferential ratchet teeth 58a); a hydraulic pressure chamber (hollow chamber 67) defined by the hollow piston (hollow plunger 58) and the bore (inner cavity of the first part 70a) of the tensioner body (hollow sleeve defined by the first part 70a and the second part 70b); a piston spring (biasing spring 54) received within the hydraulic pressure chamber (hollow chamber 67) for biasing the hollow piston (hollow plunger 58); and a substantially U-shaped ratchet clip (circlip 59) that at least partially surrounds an outer diameter of the hollow piston (outer circumference of the hollow plunger 58) (see also paragraphs 0061-0066); Chekansky additionally teach (Figures 5c and 5e-5f), the ratchet clip (circlip 59) including: two legs (two straight sections of the circlip 59) parallel to each other; a connecting section (arcuate section of the circlip 59) perpendicular to the two legs (two straight sections of the circlip 59) and connecting the two legs (two straight sections of the circlip 59); and a bendable section (inwardly bent ends of the two straight sections of the circlip 59) at an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the legs of the ratchet clip in Yoshimura’s hydraulic tensioner using the suggestion in Chekansky by inwardly bending the ends of said legs towards each other after the ratchet clip is assembled on to the hydraulic tensioner; which would result in the ratchet clip having a bendable sections that slightly wraps around the outer diameter of the hollow piston (where the connecting section of the ratchet clip would also wrap slightly around a position of the outer diameter of the hollow piston at a side located opposite of the bendable sections). This would be advantageous in preventing the ratchet clip from inadvertently dislodging from around the hollow piston due to high vibrational forces observed by the hydraulic tensioner during its operation.

In regards to claim 10, Yoshimura teach (Figures 1-9C) a method of controlling piston movement in a tensioner (chain tensioner 10) comprising a tensioner body (housing 11) having a bore (cylinder 12) in fluid communication with a source of pressurized fluid (external hydraulic oil supplied to the hydraulic chamber 15 via the check valve 16) through an inlet (entrance to the hydraulic chamber 15 that is located at the check valve 16); a hollow piston (plunger 14) slidably received within the bore (cylinder 12); an outer diameter of the hollow piston (outer circumferential surface of the plunger 14) having a plurality of teeth (ratchets 22 formed by the 
However, Chekansky teach (Figures 5a-5g) a method of controlling piston movement in a tensioner (modular tensioner illustrated in figure 5a) comprising a tensioner body (hollow sleeve defined by the first part 70a and the second part 70b) having a bore (inner cavity of the first part 70a) that is in fluid communication with a source of pressurized fluid though an inlet (opening at the bottom/ bore end of the hollow chamber 67, which provides pressurized fluid to the hollow chamber 67 via a check valve 53 that is in fluid communication with a source of pressurized fluid as disclosed in paragraph 0062); a hollow piston (hollow plunger 58) slidably received within the bore (inner cavity of the first part 70a); an outer diameter of the hollow piston (outer circumference of the hollow plunger 58) having a plurality of teeth (circumferential ratchet teeth 58a); a hydraulic pressure chamber (hollow chamber 67) defined by the hollow piston (hollow plunger 58) and the bore (inner cavity of the first part 70a) of the tensioner body (hollow sleeve defined by the first part 70a and the second part 70b); a piston spring (biasing spring 54) received within the hydraulic pressure chamber (hollow chamber 67) for biasing the hollow piston (hollow plunger 58); and a ratchet clip (circlip 59) that at least partially surrounds an outer diameter of the hollow piston (outer circumference of the hollow plunger 58); wherein, the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the legs of the ratchet clip in Yoshimura’s tensioner using the suggestion in Chekansky by inwardly bending the ends of said legs towards each other during the assembly process of the tensioner; which would result in the ratchet clip having a bendable sections that slightly wraps around the outer diameter of the hollow piston (where the connecting section of the ratchet clip would also wrap slightly around a position of the outer diameter of the hollow piston at a side located opposite of the bendable sections). This would be advantageous in preventing the ratchet clip from inadvertently dislodging from around the hollow piston due to high vibrational forces observed by the tensioner during its operation.

In regards to claim 11, Yoshimura in view of Chekansky teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the step of inserting the legs of the ratchet clip (two straight sections of the engagement clip 19) into a first hole (left-side opening of the attachment groove 21 that is configured to engage the left-side width-across-flats portion 20 on the plunger 14 and that receives the left-side straight section of the engagement clip 19, as indicated in annotated figure 2 above) and a second hole (right-side opening of the attachment groove 21 that is configured to engage the right-side width-across-flats portion 20 on the plunger 14 and that receives the right-side straight section of the engagement clip 19, as indicated in annotated figure 2 above) in the tensioner body (housing 11); wherein, the first hole (left-side opening of the attachment groove 21, as indicated in annotated figure 2 above) and the second hole (right-side opening of the attachment groove 21, as indicated in annotated figure 2 above) extends through the tensioner body (housing 1) in a radial direction. However, Yoshimura fail to explicitly teach, bending the ends of the ratchet clip (distal ends of the two straight sections of the engagement clip 19) inwards towards each other.
Nevertheless, as detailed above in the claim 10 rejection statement, Chekansky does teach (Figures 5a-5g) a ratchet clip (circlip 59) in a tensioner (modular tensioner illustrated in figure 5a) comprising two legs (two straight sections of the circlip 59) connected to each other by a connecting section (arcuate section of the circlip 59); and bending the ends of the ratchet clip (distal ends of the two straight sections of the circlip 59) inwardly towards each other to produce a bendable section (inwardly bent ends of the two straight sections of the circlip 59) at the end of each leg (distal ends of the two straight sections of the circlip 59) (figures 5c and 5e-5f clearly illustrate, the distal ends of the circlip 59 being bent inwardly towards each other so as to slightly wrap around the outer circumference of the hollow plunger 58).


In regards to claim 12, Yoshimura in view of Chekansky teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the step of preventing the rotation of the hollow piston (plunger 14) (paragraphs 0076-0077 disclose, that in order to disassemble/ remove the plunger 14 from the cylinder 12, the plunger 14 has to be manually rotated to widen the spacing between straight portions of the engagement clip 19; therefore, it is clear that the engagement between the ratchets 22 on the plunger 14 and the straight portions of the engagement clip 19 during normal operation of the chain tensioner 10 prevents the rotation of the plunger 10 relative to the cylinder 12).

In regards to claim 16, Yoshimura teach (Figures 1-9C) a ratchet clip (engagement clip 19) for a tensioner (chain tensioner 10) comprising a tensioner body (housing 11) having a bore (cylinder 12) in fluid communication with a source of pressurized fluid (external hydraulic oil supplied to the hydraulic chamber 15 via the check valve 16) through an inlet (entrance to the hydraulic chamber 15 that is located at the check valve 16), a hollow piston (plunger 14) slidably received within the bore (cylinder 12), an outer diameter of the hollow piston (outer circumferential surface of the plunger 14) having a plurality of teeth (ratchets 22 formed by the 
On the contrary, Chekansky teach (Figures 5a-5g) a ratchet clip (circlip 59) for a tensioner (modular tensioner illustrated in figure 5a) comprising a tensioner body (hollow sleeve defined by the first part 70a and the second part 70b) having a bore (inner cavity of the first part 70a) that is in fluid communication with a source of pressurized fluid though an inlet (opening at the bottom/ bore end of the hollow chamber 67, which provides pressurized fluid to the hollow chamber 67 via a check valve 53 that is in fluid communication with a source of pressurized fluid as disclosed in paragraph 0062), a hollow piston (hollow plunger 58) slidably received within the bore (inner cavity of the first part 70a), an outer diameter of the hollow piston (outer circumference of the hollow plunger 58) having a plurality of teeth (circumferential ratchet teeth 58a), a hydraulic pressure chamber (hollow chamber 67) defined by the hollow piston (hollow 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to inwardly bend the end of each leg on the ratchet clip taught by Yoshimura towards each other as suggested by Chekansky in order to provide said ratchet clip with bendable sections that slightly wraps around the outer diameter of the hollow piston (where the connecting section of the ratchet clip would also wrap slightly around a position of the outer diameter of the hollow piston at a side located opposite of the bendable sections). This would be useful in preventing the ratchet clip from inadvertently dislodging from around the hollow piston due to high vibrational forces observed by the tensioner during its operation.

In regards to claims 17-18, Yoshimura in view of Chekansky teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the ratchet clip (engagement clip 19) being substantially U-shaped (paragraphs 0059-0060 describe the engagement clip 19 as being a U-shaped body that includes a circular section and two straight sections); the legs of the ratchet clip (two straight sections of the engagement clip 19) being inserted in a first hole (left-side opening of the attachment groove 21 that is configured to engage the left-side width-across-flats portion 20 on the plunger 14 and that receives the left-side straight section of the engagement clip 19, as indicated in annotated figure 2 above) and a second hole (right-side opening of the attachment groove 21 that is configured to engage the right-side width-across-flats portion 20 on the plunger 14 and that receives the right-side straight section of the engagement clip 19, as indicated in annotated figure 2 above) in the tensioner body (housing 11); the first hole (left-side opening of the attachment groove 21, as indicated in annotated figure 2 above) and the second hole (right-side opening of the attachment groove 21, as indicated in annotated figure 2 above) extending through the tensioner body (housing 1) in a radial direction; wherein, an entrance to the first hole (left-side channel portion of the attachment groove 21 that defines the left-side opening of the attachment groove 21, as indicated in annotated figure 2 above) is positioned adjacent to a first side of the first flat top surface (width-across-flats portion 20 on the left-side of the plunger 14, as indicated in annotated figure 2 above) of the hollow piston (plunger 14), and an entrance to the second hole (right-side channel portion of the attachment groove 21 that defines the right-side opening of the attachment groove 21, as indicated in annotated figure 2 above) is positioned adjacent to a second side of the first flat top surface (width-across-flats portion 20 on the right-side of the plunger 14, as indicated in annotated figure 2 above) of the hollow piston (plunger 14) when the hollow piston (plunger 14) .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura.

In regards to claim 7, Yoshimura teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the outer diameter of the hollow piston (outer circumferential surface of the plunger 14) having a plurality of teeth (ratchets 22 formed by the ratchet ridges 22a and the ratchet grooves 22b) configured to engage with the ratchet clip (engagement clip 19); and a backlash amount (axial length of each ratchet groove 22b defined between two adjacent ratchet ridges 22a, which determines the allowed regressive/ rearward axial displacement amount of the plunger 14) of the hydraulic tensioner (chain tensioner 10) being determined by the distance between the plurality of teeth (paragraphs 0063-0064 disclose, the engagement between the ratchets 22 and the engagement clip 19 permitting the movement of the plunger 14 in the projecting/ forward direction, but does not allow the movement of the plunger 14 in the regressive/ rearward direction; wherein, the movement of the plunger 14 in the regressive/ rearward direction is limited by the ratchet ridges 22 of the ratchets 22; therefore, the axial length of each ratchet groove 22b defined between two adjacent ratchet ridges 22a determines the regressive/ rearward axial displacement amount the plunger 14) (see also paragraphs 0061-0079). Although, the Yoshimura does not explicitly disclose the exact backlash amount (axial length of each ratchet groove 22b defined between two adjacent ratchet ridges 22a) of the hydraulic tensioner (chain tensioner 10), it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention .  

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
With respect to claim 13, Yoshimura in view of Chekansky teach all intervening claim limitations as shown above. Yoshimura further teach (Figures 1-9C), the method additionally comprising the step of retaining the hollow piston (plunger 4); wherein, the hollow piston (plunger 14) also includes a second flat top surface (steps 20a at the rear end of each width-across-flats portion 20) adjacent the first flat top surface (width-across-flats portions 20) (paragraphs 0057, 0067, and 0079 disclose, the rear end of each width-across-flats portion 20 having a step 20a; where figure 3C clearly illustrate, the steps 20a of the width-across-flats portions 20 including flat/ planar surfaces that extends 
	
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically because, claims 14-15 depends from claim 13, which includes allowable subject matter as noted above; therefore, claims 14-15 would also include the same allowable subject matter in parent claim 13.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654                                               /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654